Citation Nr: 9923329	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a fracture of the right distal fibula and tibia, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1986 to 
November 1988, and his service separation records show that 
he had an additional 3 years, 11 months, and 22 days of 
active duty.

The instant appeal arose from a November 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for an 
increased rating for postoperative residuals of a fracture of 
the right distal fibula and tibia.



FINDING OF FACT

The appellant's service-connected postoperative residuals of 
a fracture of the right distal fibula and tibia are currently 
manifested by complaints of pain with range of motion of 5 
degrees dorsiflexion; 10 degrees plantar flexion; and 5 
degrees inversion and eversion; and no instability, edema, 
effusion, redness, heat, or abnormal movements.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals of a fracture of the right distal 
fibula and tibia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Several VA examinations were performed pursuant to the 
appellant's claim for benefits.  In addition, all available 
VA treatment records and service medical records have been 
obtained.  He has not asserted that there are any missing, 
relevant records.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West 
1991).

The VA must also consider functional impairment and effects 
of less movement than normal secondary to ankylosis.  
38 C.F.R. §§ 4.40, 4.45 (1998).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1997); 
see also DeLuca v. Brown, 8 Vet.App. 202 (1995).

A review of the service medical records shows that while a 
goal post was being erected in March 1988, the post fell 
directly on the veteran's right ankle.  He underwent open 
reduction and internal fixation with a plate and screws 
shortly after the accident.  In May 1988 one of the screws 
was removed.  A September 1988 Medical Evaluation Board (MEB) 
noted that X-rays showed complete healing of the fractures 
with no evidence of degenerative joint disease.  Further, 
while the veteran had range of motion of 0 to 15 degrees 
dorsal flexion, 0 to 40 degrees plantar flexion, well-healed 
scars, no instability, no direct tenderness to palpation, no 
effusion, and only mild soft tissue swelling, the MEB noted 
the veteran had pain with weight bearing and any heavy 
physical activity.  The MEB recommended referral to the 
Physical Evaluation Board for final disposition as the MEB 
opined that the veteran was unable to fulfill the duties of 
an active duty Marine.

During an April 1989 VA examination the veteran complained of 
aching in the ankle after standing 5 to 6 hours and 
complained of swelling in the ankle after standing 10 or 11 
hours.  The right ankle had a 0.5 centimeter (cm) greater 
circumference than the left.  Range of motion of the ankle 
was plantar flexion to 35 degrees, and inversion and eversion 
to 20 degrees.  One of the surgical scars was noted to be 
tender to touch.  There was no ankle swelling, redness, 
deformity, or lateral instability.  X-rays showed the right 
ankle joint within normal limits and revealed several 
metallic screws and a metallic plate.

The veteran was granted service connection for postoperative 
residuals of a fracture of the right distal fibula and tibia 
in an April 1989 rating decision which assigned a 20 percent 
disability evaluation which has been confirmed and continued 
to the present time.  The veteran was hospitalized in August 
and September 1989 for removal of the hardware in the ankle.

In an October 1989 written statement, the veteran reported 
that he had outrun everyone in a 1 1/2 mile physical training 
race which he indicated was part of his application for a job 
with the local sheriff's department.  During a February 1990 
VA examination the veteran reported pain and numbness in the 
right foot and stated that he used a cane and a brace.  The 
examiner noted that the veteran walked with a limp, there was 
markedly diminished strength in the right lower extremity, 
and there was hypesthesia of a portion of the right foot.  

The veteran underwent another VA examination in May 1991.  He 
reported pain and stiffness in the ankle which was aggravated 
by bad weather and prolonged standing or walking.  The 
veteran used Advil, ice packs, and ointments for relief.  
Physical examination revealed a well-healed but tender scar.  
Flexion and extension was reduced 10 or 20 percent by 
stiffness, and eversion and inversion were reduced by 20 to 
30 percent.  X-rays showed no acute abnormality of the right 
ankle, but the site of a previous screw was noted.  

A June 1992 written statement from a private physician noted 
that the right ankle had a loss of 15 degrees extension and a 
loss of 10 degrees eversion compared with the left.  No 
arthritis was found on X-ray, and leg length was noted to be 
equal.  A July 1994 written statement from the veteran 
indicated that he was employed with the sheriff's department.  
A May 1996 written statement from another private physician 
noted that the veteran's right ankle disability caused him to 
limp.

July and August 1996 VA hospitalization records noted that 
the veteran was receiving inpatient treatment for adjustment 
disorder with depressed mood caused by marital and employment 
difficulties.  He was accused of battery and suspended 
pending an investigation into an incident where he had 
separated two inmates at a correctional facility.  The 
records noted that he had right ankle pain that was not 
relieved with Tylenol or Salsalate.  

During his October 1997 personal hearing, the veteran 
testified that the amount of time he could stand without pain 
had decreased to 15 to 20 minutes and led to throbbing, 
aching, swelling, stiffening, and loss of motion.  He 
reported problems driving and described pain which radiated 
up his leg to his knee and back for the last two years.  The 
veteran also reported instability.  He indicated that Epson 
Salts, creams, and Tylenol temporarily relieved his symptoms 
as did his transcutaneous electrical nerve simulation (TENS) 
unit.  He also stated that elevation relieved the swelling in 
his ankle.  The veteran testified that he worked full-time as 
an assembler constructing doors for pets.  He stated that he 
stood all day at his job.  Despite his discomfort, he 
indicated that he had not missed work due to his ankle 
because his family relied on his income.

During a November 1997 VA examination the veteran complained 
of constant pain in the ankle that was increased by weight-
bearing.  He also reported that he could not stand or run for 
prolonged periods and that he had flare-ups once a week.  
Physical examination found no effusion, no instability, and 
full range of motion.  However, the examination revealed that 
the veteran walked with a limp and had significant joint line 
tenderness.  X-rays showed no evidence of degenerative joint 
disease, but there was evidence of old hardware and slight 
calcification and loss of ligament between the tibia and 
fibula.  The joint appeared to be intact, and there was good 
alignment.  The examiner surmised the veteran's pain was due 
to the calcification and scarring of the ligament as well as 
capsule and soft tissue trauma.  Functional impairment was 
described as "moderate", and the examiner described the 
sequelae of the ankle fracture as "significant."

November 1997 to April 1998 VA treatment records noted that 
the veteran was treated with injections, which relieved his 
symptoms for several days, and was issued custom orthotics, 
which the veteran said helped "a little."  A December 1997 
statement by a VA podiatric surgeon noted that the veteran 
had degenerative arthritis secondary to his right ankle 
trauma and that he was limited as to the amount of standing, 
walking, and lifting he could perform.  It was suggested that 
the veteran follow a career that would limit walking and 
physical activity.  Records show he was treated for 
tendonitis at that time with a soft cast; however, a January 
1998 VA treatment record stated that tendonitis was unlikely 
because conservative measures were not successful.

In February 1999 the veteran underwent another VA 
examination.  The examiner noted that the claims folder and 
medical records had been reviewed.  The veteran complained of 
pain, weakness, stiffness, swelling, heat and redness, 
instability, locking, easy fatigability, and lack of 
endurance due to the right ankle disability.  The veteran 
stated that he had flare-ups several times a day which lasted 
several hours and were aggravated by walking more than 2 to 3 
blocks or standing more than 10 to 15 minutes.  Rest and 
medications afforded some relief.  According to the veteran, 
flare-ups resulted in 35 percent additional limitation of 
motion or functional impairment.

The veteran reported that his treatment modalities included 
Naprosyn and a patch on the ankle to relieve pain.  The 
veteran used a soft brace and hard insert in his shoe.  There 
were no episodes of dislocation or recurrent subluxation.  
The examiner noted that the veteran's job was 30 percent 
affected and his activities of daily living were 85 percent 
affected by the right ankle disability.  An X-ray of the 
right ankle was noted to be normal.

Physical examination revealed tender but well-healed scars.  
The right ankle was noted to be tender on all motion.  Range 
of motion was 5 degrees dorsiflexion, 10 degrees plantar 
flexion, and 5 degrees inversion and eversion.  An estimated 
30 to 40 percent additional limitation of motion was caused 
by pain, fatigue, weakness, and lack of endurance with 
repetitive motion or during flare-ups.  There was guarding on 
movement and a limp.  There was no edema, effusion, 
instability, redness, heat, or abnormal movements.

The veteran's postoperative residuals of a fracture of the 
right distal fibula and tibia are currently evaluated under 
Diagnostic Code 5271 for limited motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  A 20 percent 
rating is the maximum schedular evaluation under Diagnostic 
Code 5271 for limited motion of the ankle.  Thus, the Board 
has also considered the application of other Diagnostic Codes 
referable to the ankle.  Based on a review of the entire 
evidence of record, the Board finds that a disability 
evaluation in excess of 20 percent is not warranted in this 
case.

Diagnostic Code 5270 applies to ankylosis of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (1998).   Where the 
ankylosed ankle is between 30 and 40 degrees in plantar 
flexion or between 0 and 10 degrees in dorsiflexion, a 30 
percent rating is warranted.  Id.  However, the Board does 
not find that an increased rating is warranted under 
Diagnostic Code 5270 because the medical evidence of record 
does not note ankylosis.  All of the VA examination reports 
show a range of motion for the ankle.

In addition, there is no basis for a rating in excess of 20 
percent based on limitation of motion due to pain or 
functional loss, under the criteria of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 as the veteran is presently receiving the 
maximum schedular rating for limitation of motion of the 
ankle.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service connected right ankle disorder or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.  During his recent personal hearing, the veteran 
testified that he had not lost any time from his job due to 
his right ankle disability.  Further, a December 1997 
statement from the orthopedic surgeon indicated that the 
veteran could focus on a job that limited physical activity 
like walking.  Thus, the record does not show that his right 
ankle disorder markedly interferes with his employment.  
Further, there is no evidence that the veteran has been 
hospitalized since 1989 for his right ankle disorder.

Thus, it is the Board's determination that the preponderance 
of the evidence does not show that a schedular evaluation in 
excess of 20 percent is warranted for postoperative residuals 
of a fracture of the right distal fibula and tibia.


ORDER

A claim for entitlement to an increased rating for 
postoperative residuals of a fracture of the right distal 
fibula and tibia, currently evaluated as 20 percent 
disabling, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

